As filed with the Securities and Exchange Commission on March 8, 2017 Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S‑8 REGISTRATION STATEMENT Under The Securities Act of 1933 XENON PHARMACEUTICALS INC. (Exact name of Registrant as specified in its charter) Canada 98-0661854 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 200 – 3650 Gilmore Way Burnaby, British Columbia V5G 4W8 Canada (604) 484-3300 (Address of principal executive offices, including zip code) 2014 Equity Incentive Plan (Full title of the plan) Simon N. Pimstone President and Chief Executive Officer Xenon Pharmaceuticals Inc. 200 – 3650 Gilmore Way Burnaby, British Columbia V5G 4W8 Canada (604) 484-3300 (Name, address and telephone number, including area code, of agent for service) Copies to: Ian C. Mortimer Chief Financial and Chief Operating Officer Xenon Pharmaceuticals Inc. 200 – 3650 Gilmore Way Burnaby, British Columbia V5G 4W8 Canada (604) 484-3300 Jeffrey D. Saper Steven V. Bernard Bryan D. King Wilson Sonsini Goodrich & Rosati, Professional Corporation 650 Page Mill Road
